[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 08-14055                  ELEVENTH CIRCUIT
                                                              APRIL 3, 2009
                        Non-Argument Calendar
                                                           THOMAS K. KAHN
                      ________________________
                                                                CLERK

                        Agency No. A98-359-656

SOUMITRA FAYAZI,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (April 3, 2009)

Before BIRCH, DUBINA and ANDERSON, Circuit Judges.

PER CURIAM:
      Soumitra Fayazi (“Fayazi”), a native and citizen of Iran, seeks review of the

Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration

Judge’s (“IJ”) denial of her application for asylum and withholding of removal

under the Immigration and Nationality Act (“INA”), and relief under the United

Nations Convention Against Torture and other Cruel, Inhuman or Degrading

Treatment or Punishment (“CAT”), 8 U.S.C. §§ 1158, 1231, 8 C.F.R. § 208.16(c).

Fayazi argues that the IJ and the BIA erred in finding that her testimony was not

credible and that the IJ erred in refusing to allow testimony from one of her

witnesses. We find both arguments to be without merit. We also note that Fayazi

advances several explanations that might have incorrectly influenced the IJ’s

adverse credibility determination. Because these claims were not raised before the

BIA, however, we are not at liberty to review them here. Accordingly, we DENY

the petition in part, and DISMISS it in part.

                                I. BACKGROUND

      Fayazi entered the United States on or about 14 September 2004 with a

nonimmigrant K-1 fiancee visa granting her authorization to remain in the United

States until 13 December 2004. See Administrative Record (“AR”) at 281. Fayazi

filed an application for asylum and withholding of removal under the INA and

CAT on 7 December 2004. Id. at 265-74. She claimed eligibility based on her fear



                                           2
of persecution in Iran on account of her conversion from Islam to Christianity. Id.

at 270.

      In her application, Fayazi stated that she had worked for Tirdad

Transportation Company (“TTC”) in Iran until March 2004. Id. at 269. Her

asylum application included the following assertions, among others: (1) one of her

friends was arrested and tortured for three days after leaving an underground

church meeting; (2) the Iranian Revolutionary Guard (“IRG”) routinely checks the

identity of everyone who enters a church; (3) conversion from Islam to Christianity

is punishable by death in Iran; and (4) in 2004, based on a tip from her coworker,

the IRG searched Fayazi’s parents’ house in an effort to find her, confiscated all of

her books, and damaged her parent’s furniture in the process. Id. at 270-71.

      At her initial hearing before the IJ, Fayazi, proceeding pro se, conceded her

removability. Id. at 110-11. Fayazi testified that she was baptized a Christian in

March 1999, after previously familiarizing herself with the faith through self-study

and interaction with two Christian neighbors. Id. at 127-31. According to Fayazi,

she traveled to Dubai in August 2004 in order to obtain her K1 visa. Id. at 133-34.

While there, Fayazi claimed that her mother in Iran called her and informed her

that the IRG had raided the family home and had confiscated all of her books,

including her Bible. Id. at 135. Fayazi’s testimony did not include any mention of

broken furniture, as detailed in her initial asylum application.
                                           3
       After the phone call, Fayazi informed her fiancee that she had converted to

Christianity, that the Iranian government knew of her conversion and was looking

for her, and that Christian converts are considered guilty of apostasy and executed

in Iran. Id. at 136. Nevertheless, she returned to Iran and stayed there, without

incident, until her departure for the United States about a month later. Id. at 137-

38. While in Iran, her fiancee broke off their engagement. Fayazi claimed to have

had no contact with him since the termination of the engagement in August 2004.

Id. at 138.

       According to Fayazi, she encountered no problems when she flew out of

Tehran into Dubai and out of Tehran and into the United States, despite being

actively sought by the IRG. Id. at 142-43. When questioned about her decision to

return to Iran from Dubai in the face of possible execution by the Iranian

government, Fayazi claimed to have had nowhere else to go at the time. Id. at 144-

45, 149. When asked why she encountered no difficulties in Iran for almost four

years after her conversion, Fayazi stated that she kept her religious beliefs to

herself during that period. Id. at 146.

       Fayazi then divulged her belief that the IRG raid on her family’s home in

August 2004 was triggered by a tip from a coworker with whom she had discussed

her conversion in August 2003. Id. at 146, 154. Fayazi stated that she was fired

from her job at TTC in the summer of 2004 as a result of being reported by this
                                           4
coworker. Id. at 147-49. This account differs from that provided in her asylum

application. In her asylum application, Fayazi does not mention being fired from

her position at all but indicates only that her employment ended in March 2004.

Id. at 269. Fayazi ultimately conceded that she was fired from her job before she

made the trip to Dubai in August 2004. Id. at 149. Finally, Fayazi’s testimony

before the IJ did not include any reference to either the arrest and torture of her

friend in 1999 or Fayazi’s harassment by the IRG, although both events were

documented in her asylum application. Id. at 270.

      The documentary evidence on record before the IJ consisted of the

following: 1) the 2003 Department of State International Religious Freedom

Report (“2003 Freedom Report”); 2) the 2005 Department of State International

Religious Freedom Report (“2005 Freedom Report”); 3) the 2005 Department of

State Country Report on Human Rights Practices for Iran (“2005 Human Rights

Report”); 4) three letters from members of Morningside Baptist Church in

Spartanburg, South Carolina; 5) a copy of Fayazi’s passport and I-94; 6) a copy of

her Iranian identification certificate; and 7) a copy of her university diploma. Id. at

173-234. In addition, Fayazi sought to have a friend from South Carolina testify

on her behalf. The IJ, after hearing the friend’s proffered testimony, determined

that the testimony would be repetitious and did not allow it. Id. at 82-83. After

consideration of the documentary evidence and Fayazi’s testimony, the IJ found
                                           5
Fayazi not credible due to numerous inconsistencies in her testimony, omissions in

her asylum application and her testimony, implausibilities in her story, and

misrepresentations made to customs officials when entering the United States. Id.

at 90-101. Fayazi appealed the IJ’s decision to the BIA.

      The BIA affirmed the IJ’s decision and dismissed Fayazi’s appeal. The BIA

did not adopt or affirm the IJ’s findings relating to certain inconsistencies in

Fayazi’s testimony, however. Id. at 3. Nevertheless, the BIA found no clear error

with the IJ’s adverse credibility determination due to Fayazi’s omission of certain

details in her persecution claim and her failure to adequately explain those

omissions in her testimony before the IJ. Id. In particular, the BIA noted the

following omissions: 1) Fayazi’s omission in her asylum application of the fact

that she was fired from her job as a result of her coworker reporting her conversion

to Christianity; and 2) her failure to provide details in her testimony concerning the

damage done to her family’s furniture during the IRG’s raid on her family’s house.

Id. Moreover, the BIA found “no evidence in the record that [Iranian] authorities

currently are looking for or otherwise have a continuing interest in [Fayazi].” Id.

Finally, the BIA determined that the record evidence did not establish that it was

more likely than not that Fayazi would be tortured if returned to Iran. Id.




                                           6
                                 II. DISCUSSION

      Fayazi challenges the BIA’s affirmance of the IJ’s adverse credibility

determination and the denial of her application for asylum, withholding of removal

and relief under the CAT. Fayazi also contends that the IJ erred in precluding her

from calling a witness to testify on her behalf. Although not styled as such, we

will analyze her argument concerning the exclusion of evidence as a due process

challenge.

A. Standard of Review

      We review administrative fact findings, including credibility determinations,

under the highly deferential substantial evidence test, which requires that the

record evidence be viewed in the light most favorable to the agency’s decision.

See Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). Facts not

raised in the administrative forum will not be considered, nor will we “reweigh the

evidence from scratch.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.

2004) (en banc) (quotation marks and citation omitted). We review only the BIA’s

decision, unless the BIA expressly adopted the IJ’s decision. Ruiz v. Gonzales,

479 F.3d 762, 765 (11th Cir. 2007). “Insofar as the [BIA] adopts the IJ’s

reasoning, we will review the IJ’s decision as well.” Al Najjar v. Aschroft, 257

F.3d 1262, 1284 (11th Cir. 2001). As we have stated before, we lack jurisdiction



                                          7
to review claims that were not raised before the BIA. Amaya-Artunduaga v. U.S.

Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (per curiam).

       We are not permitted to substitute our judgment for that of the BIA with

respect to credibility findings, and we cannot overturn a credibility finding unless

the record compels it. See Forgue, 401 F.3d at 1287. When an applicant does not

produce any evidence of persecution other than her testimony, an adverse

credibility determination is sufficient to support the denial of an asylum

application, but, if she produces corroborating evidence of persecution, the IJ must

consider the evidence and cannot deny the application based solely on the

credibility determination.1 Id. The IJ is required to provide “specific, cogent

reasons” for making an adverse credibility finding, and the petitioner bears the

burden of demonstrating that the credibility finding was not supported by specific,

cogent reasons or was not based on substantial evidence. Id. As we have said in

the past, “[i]ndications of reliable testimony include consistency on direct


       1
          In Forgue, the petitioner, who sought political asylum, withholding of removal, and
relief under CAT, testified at his asylum hearing that (1) he had been an election monitor in
Haiti, (2) he refused to allow a group of individuals, including a candidate, to vote at the location
that he was monitoring because it was not their assigned polling place, and (3) they responded by
dousing him with acid, burning his house, and beating up his son. Id. at 1285. The IJ found that
Forgue’s testimony was not credible because he did not include in his asylum application the
facts that (1) he had been a poll worker, (2) he had been doused with acid, or (3) his son had
been assaulted. Id. We concluded that the omission of these facts from Forgue’s asylum
application provided substantial evidence to support the adverse credibility determination and,
because he did not present corroborating evidence of his persecution, the IJ did not err in
denying him relief based on the credibility determination. Id. at 1287-88.

                                                  8
examination, consistency with the written application, and the absence of

embellishments.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006)

(per curiam).

      As regards Fayazi’s procedural due process rights, “[i]t is well settled that

individuals in deportation proceedings are entitled to due process of the law under

the Fifth Amendment.” Frech v. U.S. Att’y Gen., 491 F.3d 1277, 1281 (11th Cir.

2007). We have held that in order “[t]o prevail on a procedural due process

challenge, the petitioner must show that [she] was substantially prejudiced by the

violation.” Id. In addition, we have also noted that “the deprivation of . . . the

ability to present evidence on one’s behalf in a removal proceeding would, under

certain circumstances, constitute a due process violation.” Id. at 1282.

B. Asylum, Withholding of Removal and CAT Framework

      An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1); 8 U.S.C. § 1158(a)(1). The Attorney General or

Secretary of the Department of Homeland Security has discretion to grant asylum

if the alien meets the INA’s definition of a “refugee.” INA § 208(b)(1); 8 U.S.C.

§ 1158(b)(1). A “refugee” is

             any person who is outside any country of such person’s
             nationality . . ., and who is unable or unwilling to return
             to, and is unable or unwilling to avail himself or herself
             of the protection of, that country because of persecution
             or a well-founded fear of persecution on account of race,
                                           9
             religion, nationality, membership in a particular social
             group, or political opinion.

8 U.S.C. § 1101(a)(42)(A). The asylum applicant bears the burden of proving that

he or she qualifies as a “refugee.” 8 C.F.R. § 208.13(a). In order to meet this

burden, “the applicant must, with specific and credible evidence, establish (1) past

persecution on account of a statutorily protected ground or (2) a well-founded fear

of future persecution on account of a protected ground.” Mejia v. U.S. Att’y Gen.,

498 F.3d 1253, 1256 (11th Cir. 2007).

      “Persecution” is not defined in the INA, but we have described it as “an

extreme concept, requiring more than a few isolated incidents of verbal harassment

or intimidation.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir.

2005) (per curiam) (quotations marks and citation omitted). We have also noted

that “mere harassment does not amount to persecution.” Id. (quotation marks,

alteration, and citation omitted). In determining whether an alien has suffered past

persecution, we consider the cumulative impact of the alleged incidents of

persecution. Delgado v. U.S. Att’y Gen., 487 F.3d 855, 861-62 (11th Cir. 2007)

(per curiam).

      “An applicant who has demonstrated past persecution is presumed to have a

well-founded fear of future persecution.” Mejia, 498 F.3d at 1257. The

presumption can be rebutted by a showing that “[t]here has been a fundamental

                                          10
change in circumstances such that the applicant no longer has a well-founded fear

of persecution” or the “applicant could avoid future persecution by relocating to

another part of the applicant’s country of nationality.” 8 C.F.R. § 208.13(b)(1)(i).

      To establish a well-founded fear of future persecution, an alien “need only

show that there is a reasonable possibility of suffering such persecution if he or she

were to return to that country.” Mejia, 498 F.3d at 1256 (quotation marks,

alteration, and citation omitted). The alien must establish a fear that is both

“subjectively genuine and objectively reasonable.” Al Najjar, 257 F.3d at 1289.

“The subjective component is generally satisfied by the applicant’s credible

testimony that he or she genuinely fears persecution.” Id. “[T]he objective prong

can be fulfilled either by establishing past persecution or that he or she has a good

reason to fear future persecution.” Id. (quotation marks omitted). An alien must

establish a nexus between a statutorily protected ground and the feared persecution

and can do so by presenting “specific, detailed facts showing a good reason to fear

that he or she will be singled out for persecution on account of” such ground.

Sepulveda, 401 F.3d at 1231 (quotation marks and citation omitted). An alien does

not have to prove he or she would be singled out if he or she can establish a pattern

or practice of persecution of a group of which he or she is a member. 8 C.F.R.

§ 208.13(b)(2)(iii). If the applicant makes an initial showing of a fear of future

persecution, “the government may rebut the applicant’s evidence by
                                           11
demonstrating, based upon a preponderance of the evidence, that the applicant

could avoid future persecution by relocating within the country if, under all the

circumstances, it would be reasonable to expect the applicant to do so.” De

Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1008 (11th Cir. 2008) (quotation

marks and citation omitted).

      To qualify for withholding of removal, an alien must show that it is more

likely than not that if returned to his or her country, the alien’s life or freedom

would be threatened on account of a statutorily protected ground. See INA §

241(b)(3), 8 U.S.C. § 1231(b)(3)(A); Sepulveda, 401 F.3d at 1232. A failure to

meet the lower burden for asylum necessarily amounts to a failure to meet the more

stringent burden for withholding of removal. See Sepulveda, 401 F.3d at 1232-33.

Finally, CAT relief requires that a petitioner show that she “more likely than not”

will be tortured upon return to her country of origin and that such torture will be

“inflicted by or at the instigation of or with the consent or acquiescence of a public

official.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 819 (11th Cir. 2004)

(quotation marks and citation omitted).

C. Findings

      In this case, we conclude that the BIA provided specific, cogent reasons for

affirming the IJ’s adverse credibility finding. The BIA highlighted two key

omissions in Fayazi’s testimony before the IJ: 1) being fired from her job because
                                           12
of her religious conversion, and 2) the destruction of her family’s furniture by the

IRG. These omissions contrast sharply with the information that Fayazi provided

in her initial asylum application. Indeed, Fayazi claims to have suffered only two

major incidents of persecution because of her religious convictions and the two

glaring omissions noted by the BIA concern those same two incidents. As we have

said before, where the IJ and the BIA have express concerns about the credibility

of a petitioner “on key elements of the claim” and the petitioner “fail[s] to rebut

these [concerns] with sufficient corroborating evidence and explanation,” we

cannot say that the record compels overturning the credibility determination.

Nreka v. U.S. Att’y Gen., 408 F.3d 1361, 1369 (11th Cir. 2005).

      We do recognize that Fayazi did advance several explanations for her

omissions in her brief on appeal, including the fact that she was proceeding pro se,

she was nervous, and she had difficulty understanding the interpreter at her

proceeding before the IJ. However, given that none of these grounds were raised

before the BIA, we lack jurisdiction to consider them here. See Amaya-

Artunduaga, 463 F.3d at 1250.

      As far as Fayazi’s due process argument goes, we are not convinced that

Fayazi was prejudiced by the IJ’s exclusion of her witness. At her hearing, the IJ

listened to the proffered testimony of Fayazi’s witness and then asked Fayazi if her

witness would add anything “new or different” from Fayazi’s testimony. AR at
                                          13
164-65. Fayazi indicated that her witness would testify about the “present situation

of Iran” – a topic already covered in some detail by Fayazi herself. Id. at 164. The

IJ determined that such testimony would be repetitious and excluded the witness.

Fayazi responded, “That’s fine. Okay.” Id. at 165. We conclude that the IJ did

not err in excluding the witness.

      In sum, we find that substantial evidence supports the BIA’s affirmance of

the IJ’s adverse credibility determination. We conclude that the IJ provided

specific, cogent reasons for his decision and, given the highly deferential nature of

our review, we are not compelled to disturb it. Moreover, our review of the record

reveals no other evidence of persecution other than Fayazi’s testimony. As such,

Fayazi has not met her burden of demonstrating that the credibility finding was not

supported by specific, cogent reasons or was not based on substantial evidence.

Because Fayazi did not produce corroborating evidence for the IJ to consider and

the IJ found her testimony to be incredible, substantial evidence also supports the

IJ’s denial of Fayazi’s asylum application. Likewise, “it is axiomatic that where an

applicant fails to meet the burden for asylum, [she] necessarily cannot meet the

more stringent burden for withholding of removal.” Amaya-Artunduaga, 463 F.3d

at 1249 n.3. Finally, because the record contains no evidence in support of

Fayazi’s petition for relief under the CAT, we conclude that the BIA did not err in

affirming the IJ’s denial of such relief.
                                            14
                               III. CONCLUSION

      Fayazi seeks review of the BIA’s decision affirming the IJ’s denial of her

application for asylum and withholding of removal and relief under the CAT. We

conclude that the IJ and the BIA did not err in finding that her testimony was not

credible and that the IJ correctly refused to allow testimony from one of her

witnesses. We also note that Fayazi advances several claims not yet fully

exhausted before the BIA. Accordingly, we DENY the petition in part, and

DISMISS it in part.

      DENIED, in part and DISMISSED, in part.




                                         15